Citation Nr: 1549752	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-17 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of service connection for a right elbow disability.

2.  Whether new and material evidence has been received with respect to the claim of service connection for prostate cancer.

3.  Entitlement to service connection for a right elbow disability, to include degenerative joint disease and tendonitis. 

4.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

5.  Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to August 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for bilateral hearing loss and determined that new and material evidence had not been received to reopen the claims of service connection for a right elbow disability and prostate cancer.

The Veteran and his daughter testified before the undersigned at a Board hearing in June 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

The issues of entitlement to service connection for prostate cancer and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1986 rating decision, the RO denied service connection for a right elbow disability.  The Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

2.  The evidence received since the September 1986 rating decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right elbow disability.

3.  In a September 2008 rating decision, the RO denied service connection for prostate cancer.  The Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

4.  The evidence received since the September 2008 rating decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for prostate cancer.

5.  The weight of the evidence is against a finding that the Veteran's right elbow disability had its onset during military service or is otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of service connection for prostate cancer have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

3.  The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran received notification prior to the unfavorable agency decision in letters dated in September 2011 and November 2011.  Specifically, the appellant was apprised of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) are associated with the claims file.  All relevant post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating additional records has been satisfied.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the September 2015 Board hearing, the Veteran was made aware of the issues before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claims and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant have been met.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Right Elbow Disability

The Veteran's claim of service connection for a right elbow disability was denied in a September 1986 rating decision because it was determined that the condition was acute and transitory.  The evidence of record at the time of the September 1986 consisted of the appellant's service treatment records, which noted a diagnosis of epicondylitis.

The appellant was notified of this decision and of his procedural rights by letter in October 1986.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the September 1986 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

Since the September 1986 rating decision, private treatment records noting diagnoses of tendonitis and degenerative joint disease of the right elbow, a September 2014 VA medical opinion and a transcript of the June 2015 Board hearing have been associated with the claims file.  
This evidence is new as it was not part of the record at the time of the September 1986 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the evidence demonstrates that the Veteran has a current right elbow disability.  Therefore, the evidence is new and material, and the claim of service connection for a right elbow disability is reopened.

Prostate Cancer

The Veteran's claim of service connection for prostate cancer was denied in a September 2008 rating decision because there was no evidence of exposure to herbicides during service.  The evidence of record at the time of the September 2008 rating decision included service treatment records, military personnel records and private treatment records noting a diagnosis of prostate cancer.

The appellant was notified of this decision and of his procedural rights by letter in September 2008.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the September 2008 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

Since the September 2008 rating decision, additional private treatment records have been associated with the claims file.  Also, of record is a transcript of the June 2015 Board hearing where the Veteran stated that he was at the perimeter of the military base while stationed in Takhli Royal Air Force Base in Thailand.  In relevant part, he indicated that while stationed in Thailand, he conducted guard duty on the perimeter of the military base.

This evidence is new as it was not part of the record at the time of the September 2008 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the evidence suggests that the appellant had service at the perimeter of the air force base in Thailand and may have been exposed to herbicides.  Therefore, the evidence is new and material, and the claim of service connection for prostate cancer is reopened.

II.  Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish service connection the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that his right elbow disability is related to military service.

Service treatment records demonstrate that in November 1976 the appellant presented with pain in the right elbow, which had persisted for approximately 3 to 4 weeks.  Following evaluation, he was diagnosed with epicondylitis.  A follow up appointment for injections was recommended if necessary.  Subsequent medical records show that such injection was given in December 1976.  Notably, in a December 1976 periodic examination dated a few weeks after the injection, clinical evaluation of the upper extremities was normal.  Further, the April 1986 retirement examination failed to reveal any clinical abnormality of the upper extremities at separation from military service.  In the accompanying report of medical history, the appellant denied painful or trick shoulder or elbow.

Private treatment records dated in June 2013 demonstrate diagnoses of tendonitis and mild degenerative joint disease.  It was noted that the appellant reported an old military injury; however, the physician did not provide an opinion as to whether the condition was related to military service.

In a September 2014 VA medical opinion, it was determined that the Veteran's right elbow disability began many years after service.  It was noted that appellant had brief episodic elbow pain in service in 1976, which was diagnosed as epicondylitis.  The physician opined that the condition was a musculoskeletal condition that was expected to resolve without residual.  Thus, it was less likely than not that the current elbow condition was related to the epicondylitis that occurred more than 30 years prior to the current elbow condition.

During the June 2015 Board hearing, the Veteran stated that he had been diagnosed with degenerative bone disease, which he assumed was due to the stress and strain from his service position.  He stated that he was treated for an elbow condition during service; however, he self-treated the condition during the remainder of active duty.  He mentioned that he sought treatment after service because his elbow was getting worse, but was unable to recall when he first sought treatment following service.

Analysis

While the record demonstrates that the Veteran currently suffers from a right elbow disability, the weight of the evidence is against a link between the current disability and disease or injury during military service.  In this regard, service treatment records reveal complaints of and treatment for right elbow pain in November and early December of 1976.  However, the record is negative for any additional treatment for or complaints of right elbow pain thereafter.  The Board acknowledges the appellant's reports of self-treating the condition for the remainder of service.  However, the absence of additional treatment, the showing of consistently normal findings on objective in-service examinations, including at separation, and the absence of complaints at the time of separation all strongly suggest that any in-service elbow complaint was acute and transitory and resolved without residual prior to separation.  Additionally, the physician who provided the September 2014 VA opinion determined that the appellant's current right elbow disability was not related to military service.  In so finding, he noted that the right elbow epicondylitis diagnosed during service was a musculoskeletal condition that was expected to resolve without residual.  Further, the in-service epicondylitis occurred more than 30 years prior to the currently diagnosed right elbow conditions.  The Board notes that a significant lapse in time between service and post-service medical treatment may be considered, among other factors, as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

It is recognized that degenerative joint disease is a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be warranted solely on the basis of continuity of symptomatology.  However, neither the Veteran nor the documented evidence of record has indicated a continuity of symptomatology regarding the right elbow.  While the Veteran reported self-treating his right elbow pain during service, he did not indicate that his right elbow condition persisted following separation from service.  Moreover, to the extent that such might be implied through his testimony, the record as a whole weighs against a finding of continuity, particularly in light of the absence of complaints upon separation.  Indeed, he raised other complaints, regarding his sinuses and gastrointestinal problems at that time; thus, his failure to indicate any right elbow symptoms would suggest that he was not having continuous problems at that time.

As such, an award of service connection on the basis of continuity of symptoms is not warranted.  Additionally, presumptive service connection based on the finding of a chronic disease is not warranted because the evidence of record does not show that the Veteran's right elbow disability manifested to a compensable degree within one year after his discharge from service in July 1985.  38 C.F.R. §§ 3.307(a) and 3.309(a).  

The Board acknowledges the claimant's report that his right elbow disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that in this case, the determination of the origin of the current right elbow conditions is a medical question not subject to lay expertise.  The conditions involve a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed conditions is a medical question requiring medical training, expertise and experience.  

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's right elbow disability.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claim of service for a right elbow disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a right elbow disability is denied.

REMAND

Hearing Loss

The Veteran asserts that his hearing loss is due to miliary service.  

The claimant was provided a VA examination in October 2011.  The examiner diagnosed bilateral sensorineural hearing loss and determined that the condition was not caused by military service.  In support of her finding, the examiner noted that the appellant's separation examination could not be found.  However, audiograms from 1966 to 1982 showed his hearing to be stable and always within normal limits.  She further opined that there was no reason to suspect that noise conditions worsened between 1982 and 1986. 

A review of the claims file demonstrates that the appellant had a number of audiometric examinations during military service.  Although the audiometric reports demonstrate hearing within normal limits, they also reveal potentially significant shifts in hearing acuity.  See March 1976 Audiogram, December 1976 Periodic Examination and April 1986 Separation Examination.   

Finally, the Board observes that a VA medical opinion regarding the etiology of hearing loss cannot be based solely on "normal" audiometric findings during service.  The Court has held where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service...." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In light of the foregoing, the Board finds that an additional VA examination should be provided on remand.



Prostate Cancer

The Veteran asserts that his prostate cancer is due to herbicide exposure while serving in Thailand.  

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases. This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10. (q).

A review of the appellant's military personnel records demonstrates that he was stationed at Takhli Royal Air Force Base from March 1968 to March 1969.  While his Form DD214 indicates that his military occupational specialty was jet engine mechanic, during the June 2015 Board hearing, the appellant stated that he served near the perimeter of the base.  Specifically, he asserted that while stationed in Thailand, he stood guard on the perimeter.

The Board finds that the Veteran is competent to report his duties while serving in Thailand and is competent to report that he performed duties as a guard which took him to the perimeter of the base.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also finds such statements to be credible.  

In light of the above, the Board finds that the appellant had service in Takhli, Thailand and his duties placed him on the perimeter of the air force base.  As such, he is presumed to have been exposed to herbicide exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the Veteran is eligible for service connection for prostate cancer, provided that current disability is established within the claims period.  In this regard, the Veteran was diagnosed with prostate cancer in 1998.  Private treatment records dated in November 2006 indicate that that there is no evidence of cancer.  The Board notes that the appellant has not been afforded a VA examination in conjunction with his claim.  Therefore, on remand the Veteran should be afforded a VA examination to determine if there are any residuals of prostate cancer.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, preferably by an examiner who has not previously examined him, to determine the etiology of his bilateral hearing loss.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

Following examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that bilateral haring loss is related to military service.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner must discuss the shifts in hearing acuity noted during service and what, if any, relationship such shifts have to the Veteran's current hearing loss disability.  If the shifts are not deemed medically significant this should be noted.

2.  Schedule the Veteran for a VA examination to 
identify any residuals of prostate cancer.  

3.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return the appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


